      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 1 of 39



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
DELFINO GARCIA GONZALEZ,

                      Plaintiff,                 19-cv-2911 (JGK)

           - against -                           OPINION AND ORDER

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES et al.,

                     Defendants.
 ────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The plaintiff, Delfino Garcia Gonzalez, brought this action

under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

seeking documents from various component agencies of the

Department of Homeland Security (“DHS”). The plaintiff requested

documents related to the plaintiff’s past interactions with one

component of DHS, Immigration and Customs Enforcement (“ICE”),

and particularly to the plaintiff’s interactions with a

component of ICE, Homeland Security Investigations (“HSI”). The

parties have cross-moved for summary judgment. The plaintiff

also moves to strike, or in the alternative for partial

disclosure of, ex parte and in camera submissions submitted by

the Government in support of the Government’s motion for summary

judgment. For the reasons that follow, The plaintiff’s motion to

strike the Government’s ex parte and in camera submissions and




                                    1
       Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 2 of 39



the plaintiff’s motion for summary judgment are denied. The

Government’s motion for summary judgment is granted. 1

                                     I.

      The standard for granting summary judgment is well

established. “The Court shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986); Gallo v. Prudential Residential Servs.,

Ltd. P'ship, 22 F.3d 1219, 1223 (2d Cir. 1994). “[T]he trial

court's task at the summary judgment motion stage of the

litigation is carefully limited to discerning whether there are

any genuine issues of material fact to be tried, not to deciding

them. Its duty, in short, is confined at this point to issue-

finding; it does not extend to issue-resolution.” Gallo, 22 F.3d

at 1224. The moving party bears the initial burden of “informing

the district court of the basis for its motion” and identifying

the matter that “it believes demonstrate[s] the absence of a

genuine issue of material fact.” Celotex, 477 U.S. at 323. The

substantive law governing the case will identify those facts

that are material and “[o]nly disputes over facts that might



1 Concurrent with this memorandum opinion and order, the Court also issues an
opinion ex parte and under seal that discusses further bases for the Court’s
order in the public opinion.

                                      2
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 3 of 39



affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     In determining whether summary judgment is appropriate, a

court must resolve all ambiguities and draw all reasonable

inferences against the moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Summary

judgment is improper if there is any evidence in the record from

any source from which a reasonable inference could be drawn in

favor of the nonmoving party. See Chambers v. TRM Copy Ctrs.

Corp., 43 F.3d 29, 37 (2d Cir. 1994). If the moving party meets

its burden, the nonmoving party must produce evidence in the

record and “may not rely simply on conclusory statements or on

contentions that the affidavits supporting the motion are not

credible.” Ying Jing Gan v. City of New York, 996 F.2d 522, 532

(2d Cir. 1993); see also Scotto v. Almenas, 143 F.3d 105, 114–15

(2d Cir. 1998). Where there are cross-motions for summary

judgment, the Court must assess each of the motions and

determine whether either party is entitled to judgment as a

matter of law. See Admiral Indem. Co. v. Travelers Cas. & Sur.

Co. of Am., 881 F. Supp. 2d 570, 574 (S.D.N.Y. 2012).

     “[T]he general rule in this Circuit is that in FOIA

actions, agency affidavits alone will support a grant of summary

judgment.” Ferguson v. Fed. Bureau of Investigation, No. 89-cv-

                                    3
       Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 4 of 39



5071, 1995 WL 329307, at *2 (S.D.N.Y. June 1, 1995) (citing

Carney v. U.S. Dep't of Justice, 19 F.3d 807, 812 (2d Cir.

1994)), aff’d, 83 F.3d 41 (2d Cir. 1996). “Affidavits submitted

by an agency are ‘accorded a presumption of good faith . . . .

’” Carney, 19 F.3d at 812 (quoting Safecard Servs., Inc. v. SEC,

926 F.2d 1197, 1200 (D.C. Cir. 1991)).

                                     II.

     The following facts are undisputed unless otherwise noted.

                                     A.

     Throughout the pendency of this litigation, the plaintiff

has been pursuing an ongoing claim for asylum in the plaintiff’s

removal proceedings in immigration court. On August 21, 2019, an

immigration judge in New York City granted the plaintiff’s

application for asylum. Nyborg-Burch Decl., Ex. A-10. On

September 13, 2019, the DHS appealed the immigration judge’s

Decision to the Board of Immigration Appeals. 2 Id., Ex. A-11.

Through the FOIA request at issue in this case, the plaintiff

seeks information and records related to his interactions with

ICE, and particularly with HSI, which information and records




2 Asylum proceedings are subject to confidentiality and other privacy
restrictions. See 8 C.F.R. § 208.6. In particular, records used in such
proceedings may not be disclosed without the consent of the applicant,
subject to exceptions that include disclosure to Government officials that
require the documents for certain specified reasons. See id. § 208.6(a),(c).

                                      4
       Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 5 of 39



the plaintiff alleges will aid the plaintiff in his pending

removal proceedings. Id., Ex. A-1. 3

                                     B.

      On February 13, 2019, the plaintiff submitted a FOIA

request to the United States Citizenship and Immigration

Services (“USCIS”) for “his entire alien file” and “any and all

information related to immigration court proceedings, or any

contacts with USCIS.” ECF 30-1, at 1, 4. On March 29, 2019 the

USCIS responded to the plaintiff’s request with hundreds of

responsive records. ECF 30-3.

      On February 13, 2019, the plaintiff also submitted a FOIA

request to ICE for “all information related to his interactions

with ICE, including cooperation with HSI or other ICE

officials.” Fuentes Decl. ¶ 6 & Ex. 2. On February 21, 2019, the

ICE FOIA Office forwarded the plaintiff’s request to HSI, and

another component of ICE, Enforcement and Removal Operations

(“ERO”). Id. ¶¶ 20, 30-33, 40.

      After ERO received the plaintiff’s FOIA request on February

21, 2019 from the ICE FOIA Office, the FOIA point of contact

(“POC”) within ERO’s Information Disclosure Unit (“IDU”)

directed an IDU Management and Program Analyst (“MPA”) to



3 Because the plaintiff has been detained while his removal proceedings have
been litigated, the plaintiff has repeatedly requested that the agencies to
which the plaintiff’s FOIA requests have been addressed expedite his FOIA
requests. Nybourg-Burch Decl., Ex. A-1.

                                      5
       Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 6 of 39



conduct searches responsive to the plaintiff’s request. Id.

¶¶ 20, 30-33. Based on the MPA’s subject matter expertise and

knowledge of ERO’s file management systems, the MPA determined

that any responsive records would likely be held in two ERO

databases, the Enforcement Alien Removal Module (“EARM”) and the

Central Index System (“CIS”). Id. ¶ 33. The MPA conducted the

database searches using the plaintiff’s name, dates of birth,

country of birth and alien number, which are the identifiers by

which the DHS organizes date in the EARM and CIS databases. 4

Fuentes Supp. Decl. ¶¶ 10-11.

      After conducting these searches, the ERO MPA located 10

pages of potentially responsive records, and on March 11, 2019,

ICE responded to the plaintiff’s request by producing those 10

pages, which were partially redacted pursuant to FOIA Exemptions

6, 7(C), and 7(E). 5 Fuentes Decl. ¶¶ 7, 34 & Ex. 3. At that


4 The plaintiff provided two dates of birth in his FOIA request, both of which
were used during the database searches. Fuentes Decl. ¶ 33 n.3. The MPA also
searched for various iterations of the plaintiff’s name, including “Delfino
Garcia Gonzalez,” “Delfino Garcia,” “Delfino Gonzalez,” and “Delfino Enrique
Garcia Gonzalez.” Fuentes Supp. Decl. ¶ 10. With respect to the country of
birth, the MPA used “Mexico.” Id. The specific dates of birth and the
plaintiff’s alien number are personally identifiable information that ICE
sets forth in the in camera declaration. Id.
5 FOIA contains nine statutory exemptions listed at 5 U.S.C. § 552(b)(1)-(9).
Exemption 6 covers personnel and medical information. Exemption 7(C) covers
law enforcement related information disclosure of which could constitute an
unwarranted invasion of personal privacy. Exemption 7(E) covers law
enforcement-related information disclosure of which would disclose law
enforcement techniques and procedures or guidelines for investigations or
prosecutions. As discussed below, the current motions concern withholding of
records only under Exemption 7(E) and Exemption 7(F), the latter of which
covers law enforcement related information, disclosure of which could
reasonably be expected to endanger the life or physical safety of an
individual.

                                      6
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 7 of 39



point, the IDU POC did not task other ERO divisions or units to

conduct searches because, based on the subject matter of the

plaintiff’s request and the POC’s subject matter expertise, the

POC determined that no other ERO offices would have records that

were responsive to the plaintiff’s FOIA request. Id. ¶¶ 20, 34.

     After HSI received the request from the ICE FOIA Office on

February 21, 2019, an MPA in the HSI Records Disclosure Unit

(“RDU”) reviewed the request and determined that the most likely

place to search for responsive records would be HSI’s main

database, Investigative Case Management System (“ICM”), the core

law enforcement case management tool used by HSI special agents

and personnel supporting the HSI mission. Id. ¶¶ 37-38, 40. The

RDU MPA searched ICM using the plaintiff’s name, dates of birth,

country of birth, and alien register number but did not locate

any responsive records. Id. ¶ 40. The MPA then relayed the

results of the search to the ICE FOIA Office. Id. ¶ 40.

     On March 29, 2019, the plaintiff filed an administrative

appeal of ICE’s response challenging the adequacy of ICE’s

search for responsive records. Id. ¶ 8 & Ex. 4. The plaintiff

stated in his appeal that information contained in the redacted

responses that were provided to the plaintiff based on the ERO

search suggested that additional responsive records existed that

concerned the plaintiff’s interactions with ICE in the context

of grants of deferred action and prosecutorial discretion. Id.

                                    7
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 8 of 39



     On April 2, 2019, the plaintiff initiated this litigation

against USCIS and DHS for failure to comply with FOIA,

principally alleging that USCIS and DHS failed to conduct

adequate searches. ECF No. 1.

     On April 15, 2019, the plaintiff supplemented his

administrative appeal and stated that USCIS, in response to his

FOIA request to USCIS, had located 99 pages from the plaintiff’s

file that originated from ICE. Fuentes Decl. ¶ 9 & Ex. 5. The

plaintiff noted in his supplemental letter that USCIS had sent

the 99 pages to the ICE FOIA Office for consideration and in

direct response to the plaintiff’s FOIA request to ICE. Id.

     On May 7, 2019, ICE produced to the plaintiff the 99 pages,

with redactions, that had been sent from USCIS to ICE. Id. ¶ 10.

On May 8, 2019, ICE remanded the plaintiff’s administrative

appeal of the FOIA request and informed the plaintiff that

“[u]pon a complete review of the administrative record, ICE has

determined that new search(s) or, modifications to the existing

search(s), could be made.” Id. ¶ 11 & Ex. 6. On May 16, 2019, an

ICE staff member informed the plaintiff by email that “[t]he ICE

FOIA Office advised me that one program office has conducted

additional searches and located potentially responsive records,

which it forwarded to the ICE FOIA Office for review and

processing. Another program office is currently conducting

supplemental searches and is scheduled to provide any

                                    8
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 9 of 39



potentially responsive records it may locate to the ICE FOIA

Office by May 28th.” Id., Ex. 7. On June 14, 2019, the plaintiff

filed an amended complaint in this case, adding ICE as a

defendant. ECF No. 7.

     On July 3, 2019, ICE produced to the plaintiff 15 pages of

responsive documents that had been located by a different MPA at

ERO following the administrative remand after additional

searches in three databases: EARM, CIS and the EID Arrest

Graphical User Interface for Law Enforcement (“EAGLE”). Fuentes

Decl. ¶¶ 14, 36 & Ex. 8. Portions of the 15 pages were withheld

pursuant to FOIA Exemptions 6, 7(C), and 7(E). Id. At that time,

the IDU did not task other ERO divisions or units with locating

additional records because, based on the subject matter of the

FOIA requests, the IDU believed that no other ERO offices were

likely to have responsive records. Id. ¶ 36.

     Upon remand following the plaintiff’s administrative appeal

on May 8, 2019, the ICE FOIA Office re-sent the plaintiff’s

request to HSI and instructed HSI to conduct further searches.

Id. ¶ 41. A POC in RDU received the request and determined that

the request should be forwarded to the FOIA POC in the HSI New

York Field Office. Id. The RDU POC did not task other HSI

divisions or units based on the RDU POC’s understanding of the

subject matter of the plaintiff’s request. Id. The FOIA POC in

the HSI New York Field Office then tasked a Special Agent to

                                    9
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 10 of 39



conduct searches for responsive records. Id. The Special Agent,

based on his own subject matter knowledge and knowledge of the

file maintenance system in the HSI New York Field Office,

determined that responsive records, if any, would be kept in the

form of paper files. Id. ¶ 42. The Special Agent located 13

pages, and informed the ICE FOIA Office. Id. On July 9, 2019,

the ICE FOIA Agent identified these pages as responsive to the

plaintiff’s FOIA request, and informed the plaintiff that the 13

pages were being redacted in full pursuant to FOIA Exemptions 6,

7(C), 7(E), and 7(F). Id. ¶¶ 15, 42 & Ex. 9.

     On August 1, 2019, the plaintiff filed a second amended

complaint adding a FOIA cause of action challenging the adequacy

of ICE’s searches on the ground that ICE failed to comply with

FOIA when it invoked certain exemptions following the

administrative remand. ECF No. 30. 6

     As part of an additional review in the context of this

litigation, the HSI RDU conducted a voluntary supplemental

search. Fuentes Decl. ¶ 43. The Section Chief of HSI RDU

instructed a Senior Special Agent in HSI’s New York Field Office

to conduct an additional search for responsive records. Id. The

Special Agent, based on her own expertise, determined that more



6 On September 26, 2019, the plaintiff voluntarily dismissed USCIS from the
case. ECF No. 37. Therefore, the only defendants left in the case are DHS and
ICE. ERO and HSI, which are components of ICE, are not separately named as
defendants.

                                     10
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 11 of 39



responsive records, if any, would be found in the form of paper

files. Id. The Special Agent’s manual search of paper files

yielded 68 pages of potentially responsive records, which HSI

forwarded to the ICE FOIA Office for review and processing. Id.

On November 26, 2019, the ICE FOIA office explained to the

plaintiff that the pages were being withheld in full pursuant to

FOIA Exemptions 6, 7(C), 7(E), and 7(F). Id. ¶¶ 16, 43 & Ex. 10.

     Thus, in total, 81 pages of paper records from the HSI

search were identified as responsive to the plaintiff’s FOIA

request. Those pages were originally redacted in full. At the

oral argument of the pending motions on June 25, 2020, the

plaintiff explained that certain information in the 81 pages,

for example the dates, would be useful to him in his immigration

case. Following the oral argument, ICE re-reviewed the 81 pages

of responsive HSI documents to determine whether any non-exempt

information in the 81 pages could be reasonably segregated from

information that ICE determined was exempt under FOIA Exemptions

6, 7(C), 7(E), and 7(F). ECF No. 58. On July 15, 2020, ICE

produced to the plaintiff the 81 pages of responsive HSI

documents with all information redacted except for dates that

were contained in the 81 pages. Id.

                                   C.

     The Government has moved for summary judgment. In support

of the Government’s motion for summary judgment, the Government

                                   11
         Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 12 of 39



has submitted a Vaughn index 7 specifying the bases for the

Government’s withholding in full the 81 pages in question in

this case under FOIA Exemptions 7(E) and 7(F). Fuentes Decl.

¶¶ 44-46 & Ex. 1. The Government has also submitted two

declarations of Toni Fuentes, the Deputy Officer of the ICE FOIA

Office. ECF Nos. 42, 50. The Government has also submitted ex

parte and in camera declarations and a Vaughn index in support

of the Government’s motion for summary judgment. ECF Nos. 43,

51. The plaintiff has filed a cross-motion for summary judgment

as well as a motion to strike the Government’s in camera and ex

parte submissions, or in the alternative to order partial

disclosure of those submissions.

        Throughout briefing of the cross-motions for summary

judgment, the parties have narrowed the issues in this case. The

parties agree that the plaintiff is not challenging the

redactions applied to the 99-page production that the USCIS had

referred to ICE to be produced to the plaintiff. The plaintiff

also is not challenging the redactions of the documents produced

by ERO. Finally, with respect to the 81 pages of documents that

have now been produced by HSI to the plaintiff with all

information redacted except for dates, the plaintiff does not

challenge the application of FOIA Exemptions 6 and 7(C) to those




7   See Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973).

                                        12
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 13 of 39



documents. The plaintiff only challenges the application of FOIA

Exemptions 7(E) and 7(F). Thus, the cross-motions for summary

judgment deal principally with three issues: (1) the sufficiency

of ICE’s searches, as carried out in this case by ERO and HSI;

(2) the exemptions claimed by ICE in making its redactions; and

(3) the alleged failure of ICE to segregate additional allegedly

non-exempt information in the 81 pages from any exempt

information. 8

                                    III.

      As an initial matter, the plaintiff challenges the

Government’s use of the ex parte and in camera affidavits to

supplement the Government’s public justifications for the

adequacy of its search, for its redactions of the 81 pages under

FOIA Exemptions 7(E) and 7(F), and for its initial determination

that the 81 pages were appropriately redacted in full rather

than subject to partial redactions.

      In FOIA cases, agencies may rely on “ex parte affidavits to

supplement [their] public justification.” N.Y. Times Co. v.

Dep’t of Justice, 390 F. Supp. 3d 499, 512 (S.D.N.Y. 2019).

However, “the use of in camera affidavits in FOIA cases is

discouraged, and . . . the Government should provide the most

thorough public explanation possible.” Human Rights Watch v.


8 The 81 documents in question are labeled with Bates numbers 2019-ICLI-00047
16-28 and 29-96. ECF No. 46, at 3-4.

                                     13
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 14 of 39



Dep’t of Justice Fed. Bureau of Prisons, No. 13-cv-7360, 2015 WL

5459713, at *14 (S.D.N.Y. Sept. 16, 2015) (internal citation and

quotation marks omitted), reconsideration granted on other

grounds, 2016 WL 3541549 (S.D.N.Y. June 23, 2016). Although “in

camera declarations are to be avoided unless essential, where

. . . an agency indicates that no additional information

concerning an investigation may be publicly disclosed without

revealing precisely the information that the agency seeks to

withhold, the receipt of in camera declarations is appropriate.”

Life Extension Found., Inc. v. I.R.S., 915 F. Supp. 2d 174, 186

(D.D.C. 2013) (internal citation and quotation marks omitted),

aff’d, 559 F. App’x 3 (D.C. Cir. 2014).

     There is a sound basis in this case for the Government’s

submission of supplemental declarations and a Vaughn index ex

parte and in camera based on the nature of the documents

withheld and the nature of the FOIA Exemptions asserted. See id.

at 185-86. In this case, it would not be possible to hold the

Government to its FOIA obligations without recourse to the ex

parte affidavits submitted for in camera review. It is therefore

necessary to review additional materials in camera and ex parte

in this case in additional to the public submissions. See

Amnesty Int’l v. Cent. Intelligence Agency, 728 F. Supp. 2d 479,

507-08 (S.D.N.Y. 2010) (discussing the necessity of considering

in camera declarations to supplement the public submissions in

                                   14
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 15 of 39



order to hold the Government to its FOIA obligations). As

discussed below, the subject matter of the plaintiff’s FOIA

requests concerns highly sensitive information collected for law

enforcement purposes, and the use of in camera and ex parte

affidavits is appropriate in order to avoid “revealing precisely

the information that the agency seeks to withhold.” Life

Extension Found., 915 F. Supp. 2d at 186. The plaintiff’s

request to strike the in camera and ex parte submissions is

therefore denied.

     The plaintiff also suggests that the Court should conduct

an in camera review of the underlying 81 pages to ascertain

whether the Government’s assertion that the 81 pages must be

withheld in full except for the dates is correct. 9

     “A court should only consider information ex parte and in

camera that the agency is unable to make public if questions

remain after the relevant issues have been identified by the

agency’s public affidavits and have been tested by plaintiffs.”

Wilner v. Nat’l Sec. Agency, 592 F.3d 60, 75-76 (2d Cir. 2009).

Generally, only “if there is evidence of agency bad faith—for

example, if information contained in agency affidavits is

contradicted by other evidence in the record—then in camera



9 Following oral argument, and after the plaintiff received the 81 pages of
responsive records with the dates in those pages newly included as non-
exempt, the plaintiff renewed his argument that the Court should conduct an
in camera review of the 81 pages. ECF No. 58.

                                     15
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 16 of 39



inspection may be necessary to insure that agencies do not

misuse the FOIA exemptions to conceal non-exempt information.”

Carter v. Dep’t of Commerce, 830 F.2d 388, 393 (D.C. Cir. 1987).

     It is unnecessary for the Court to conduct an in camera

review of the 81 pages themselves. For the reasons set out below

and in the Court’s companion opinion issued ex parte and under

seal, the Government’s public declarations and Vaughn index as

well as the declarations and Vaughn index submitted in camera

and ex parte are sufficient to hold the Government to its FOIA

obligations. See Amnesty Int’l, 728 F. Supp. 2d at 508 (using a

combination of public and in camera declarations to hold the

Government to its FOIA obligations). The plaintiff has not

offered any evidence that the Government has operated in bad

faith in responding to the plaintiff’s FOIA requests or in

litigating this case. There is no reason in this case to engage

in further in camera review of the underlying 81 pages

themselves, which is “the exception, not the rule” in FOIA

cases. See Local 3, Int’l Bhd. of Elec. Workers, AFL-CIO v.

NLRB, 845 F.2d 1177, 1180 (2d Cir. 1988).

     Finally, to the extent that the plaintiff suggests that the

Court could order partial disclosure of the 81 pages at issue in

this case, or disclosure of the in camera and ex parte

submissions, under a protective order, such a request has no

basis under FOIA. See Nat’l Archives & Records Admin. v. Favish,

                                   16
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 17 of 39



541 U.S. 157, 174 (2004) (“There is no mechanism under FOIA for

a protective order allowing only the requester to see whether

the information bears out his theory, or for proscribing its

general dissemination.”).

     The plaintiff’s motion to strike the in camera and ex parte

submissions, or in the alternative for partial disclosure, is

denied.

                                  IV.

     The cross-motions for summary judgment concern the

Government’s compliance with its FOIA obligations. “A federal

agency responding to a FOIA request must (1) conduct an adequate

search using reasonable efforts, (2) provide the information

requested, unless it falls within a FOIA Exemption, and (3)

provide any information that can be reasonably segregated from

the exempt information.” DiGirolamo v. Drug Enf’t Admin., No.

15-cv-5737, 2017 WL 4382097, at *3 (S.D.N.Y. Sept. 29, 2017).

     At issue on the cross-motions for summary judgment are 1)

whether ICE conducted a reasonable search in responding to the

plaintiff’s FOIA request; 2) whether FOIA Exemptions 7(E) and

7(F) were properly invoked in this case with respect to the 81

pages located by HSI; and 3) whether the Government’s

determination that the 81 pages had to be redacted in full

except for the dates should be affirmed.



                                   17
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 18 of 39



                                   A.

     The Government has demonstrated that the searches in

response to the plaintiff’s FOIA requests were adequate and that

the Government used reasonable efforts to respond to the

plaintiff’s requests.

     “In order to prevail on a motion for summary judgment in

a FOIA case, the defending agency has the burden of showing that

its search was adequate and that any withheld documents fall

within an exemption to the FOIA.” Carney, 19 F.3d at 812

(citing 5 U.S.C. § 552(a)(4)(B)). To show that its search was

“adequate,” an agency must demonstrate that “the search was

reasonably calculated to discover the requested documents, not

whether it actually uncovered every document extant.” Grand

Cent. P'ship, Inc. v. Cuomo, 166 F.3d 473, 489 (2d Cir. 1999)

(quotation marks omitted). “This standard does not demand

perfection, and thus failure to return all responsive documents

is not necessarily inconsistent with reasonableness . . . .”

Adamowicz v. Internal Revenue Serv., 552 F. Supp. 2d 355, 361

(S.D.N.Y. 2008). The “adequacy of a FOIA search is generally

determined not by the fruits of the search, but by the

appropriateness of the methods used to carry out the search.”

Iturralde v. Comptroller of Currency, 315 F.3d 311, 315 (D.C.

Cir. 2003). The reasonableness of a search may be “established

solely on the basis of the Government's relatively detailed,

                                   18
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 19 of 39



non-conclusory affidavits that are submitted in good

faith.” Adamowicz, 552 F. Supp. 2d at 355. A declaration in

support of the reasonableness of a search should explain “the

search terms and the type of search performed, and aver[] that

all files likely to contain responsive materials . . . were

searched.” Iturralde, 315 F.3d at 313-14 (citation and internal

quotation marks omitted). The declaration need not “set forth

with meticulous documentation the details of an epic search.”

Perry v. Block, 684 F.2d 121, 127 (D.C. Cir. 1982) (per curiam).

     In this case, the public Fuentes Declarations demonstrate

that the ICE FOIA Office fulfilled its FOIA obligations because

over the course of the ERO and HSI search processes, ICE

“searched the record systems, or caused the records systems to

be searched, where it believed responsive records were likely to

be located.” Conti v. Dep’t of Homeland Sec., No. 12-cv-5827,

2014 WL 1274517, at *11 (S.D.N.Y. Mar. 24, 2014).

     The Fuentes Declarations detail the adequacy of ICE’s

response to the plaintiff’s FOIA requests, a response which was

bifurcated between the ERO search and the HSI search. 10

     With respect to the ERO search, in the first stage, the IDU

MPA searched two databases, EARM and CIS, for responsive records

by using the plaintiff’s name (including various possible


10At oral argument, the plaintiff noted that the plaintiff was most concerned
about the adequacy of the HSI search, but that the plaintiff believes that
both the HSI and ERO searches were inadequate under the FOIA.

                                     19
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 20 of 39



iterations), dates of birth, country of birth, and alien number.

Fuentes Decl. ¶ 33. EARM is the application that ICE officers

use to input investigation, arrest, booking, detention, and

removal information into the ICE law enforcement database while

CIS is a DHS “platform” that permits searches across various

immigration enforcement databases. Id. This initial search

yielded 10 partially redacted responsive pages that were

produced to the plaintiff on March 11, 2019 after partial

redactions were made. Id. ¶¶ 7, 34 & Ex. 3. Those redactions are

not challenged. Following administrative remand, a different MPA

then searched EARM, CIS, and EAGLE. Id. ¶ 36.

     Meanwhile, the HSI search began with an MPA’s determination

that the main HSI database, ICM, was most likely to yield

responsive records. Id. ¶ 40. Although the ICM search yielded no

responsive records, HSI then continued to attempt to respond to

the plaintiff following remand, at which point HSI determined

that paper records in the New York HSI Field Office would be the

most likely place to find responsive records. Based on this

determination, HSI eventually located 81 pages, 13 of which were

originally identified and withheld in full on July 9, 2019, id.

¶ 15 & Ex. 9, and 68 of which were originally identified and

withheld in full as part of a litigation review on November 26,

2019, id. ¶ 16 & Ex. 10.



                                   20
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 21 of 39



     The searches conducted by ERO and HSI were “reasonably

calculated” to locate responsive documents. See Brennan Ctr. for

Justice at New York Univ. Sch. of Law v. Dep’t of Homeland Sec.,

331 F. Supp. 3d 74, 85 (S.D.N.Y. 2018) (quoting Seife v. Dep’t

of State, 298 F. Supp. 3d 592, 607 (S.D.N.Y. 2018)). The Fuentes

Declarations adequately describe the EARM, CIS, and EAGLE

databases used by ERO to conduct the search as well as the ICM

database used by HSI to conduct its search. The Declarations

further describe why these databases were, based on the

plaintiff’s request and the subject matter expertise of the

various MPAs, reasonable databases in which to conduct the

searches in this case to respond to the plaintiff’s request for

documents relating to his interactions with ICE. See id. (noting

the importance of the agency’s declarations about the structure

of FBI databases in evaluating the adequacy of the FBI’s

search). The searches in these databases, using a broad range of

search terms—the plaintiff’s name, dates of birth, country of

birth, and alien number—were reasonably calculated to produce

records responsive to the plaintiff’s request which was specific

to the plaintiff himself. Restricting the searches to the

plaintiff’s own identifiers was thus reasonable. See id. at 86.




                                   21
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 22 of 39



     The plaintiff offers several arguments about why the

searches were nevertheless inadequate. The plaintiff’s arguments

are without merit. 11

     The plaintiff challenges the number of databases and

platforms searched. The plaintiff notes that it is confusing to

refer to databases when one of the listed “databases,” CIS, is a

platform that permits searches across various immigration

databases and that the Fuentes Declarations do not establish

that all potential locations and databases were searched.

However, it is clear from the Fuentes Declaration that the MPA

searched “the immigration enforcement databases” that fall

within the CIS umbrella for the plaintiff’s name, dates of

birth, country of birth, and alien number. Fuentes Decl. ¶ 33.

Further, the Fuentes Declaration attests to the fact that ICM,

the “core law enforcement case management tool used by HSI

special agents and personnel supporting the HSI mission, . . .

[was] the database most likely to contain information regarding

the office responsible for a specific investigation.” Id. ¶ 38.

Based on the Government’s affirmation that the MPAs at ERO and

HSI searched the databases and platforms that they believed,

based on their subject matter expertise and the plaintiff’s


11In the initial memorandum of law in support of its motion for summary
judgment and in opposition to the Government’s motion for summary judgment,
the plaintiff objected to the adequacy of the searches based on the search
terms used. The plaintiff now concedes based on the supplemental Fuentes
Declaration that the search terms used were adequate.

                                     22
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 23 of 39



request, would most likely yield requested documents, the

Government has carried its burden of establishing that its

search was adequate based on the databases and platforms it

chose to use. See Brennan Ctr., 331 F. Supp. 3d at 86

(describing the adequacy of a search based on the FBI’s decision

about which internal databases and systems to use to conduct the

search).

     The plaintiff also argues that neither ERO nor HSI provided

an adequate explanation why there were no searches of hard

drives, shared drives, DVDs, CDs, USB storage devices, or email,

particularly in light of the existence of paper files in the New

York Field Office. The Fuentes Declaration, which “‘describe[s]

at least generally the structure of the agency’s file system’ to

the extent that it ‘renders any further search unlikely to

disclose additional relevant information,” is sufficient to

conclude that any potentially responsive documents to the

plaintiff’s request would have been kept either on the ERO and

HSI databases that were searched, or in the paper files that

were located at the HSI New York field office. See id (quoting

El Badrawi v. Dep’t of Homeland Sec., 583 F. Supp. 2d 285, 298

(D. Conn. 2008)). The plaintiff has not demonstrated that the

Government’s search was inadequate on the ground that the search

was restricted to the relevant databases and paper files in the

New York HSI Field Office. See Conti, 2014 WL 1274517, at *15

                                   23
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 24 of 39



(“[A]n agency need only search those systems in which it

believes responsive records are likely to be located.”).

     The plaintiff’s remaining arguments for why the searches

were inadequate concern the HSI search and the lack of details

concerning the HSI paper files search.

     Contrary to the plaintiff’s argument that the Government’s

search was inadequate because the Government’s paper records

searches yielded additional responsive records that did not

appear in the initial electronic searches, the fact that the

Government located additional responsive records “highlights the

[Government’s] good faith in carrying out the plaintiff’s

request” and points to the adequacy of the Government’s overall

search both prior to and during this litigation. Flores v. Dep’t

of Justice, 391 F. Supp. 3d 353, 363 (S.D.N.Y. 2019) (collecting

cases); see also Adamowicz v. IRS, 402 F. App’x 648, 651 (2d

Cir. 2010). The lack of results from the HSI database search is

not, as the plaintiff states, “suspicious,” but instead

indicates, when put into the context of the entire HSI search

process, that the HSI search was adequate and conducted with

good faith and diligence.

     Similarly, the fact that HSI concluded that the most

responsive records would be kept in paper form in the New York

field office after concluding that an electronic-only search was

insufficient highlights the adequacy of the Government’s

                                   24
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 25 of 39



explanation about “its search process and why the specified

record systems are not reasonably likely to contain responsive

records.” Nolen v. Dep’t of Justice, 146 F. Supp. 3d 89, 97

(D.D.C. 2015) (citation omitted). The decision by HSI not to

task other HSI divisions or units apart from the New York field

office with further searches following the unsuccessful ICM

search appears to be a reasonable decision by HSI based on the

subject matter expertise of the HSI POC and the plaintiff’s

request, which was restricted to interactions with HSI. Fuentes

Decl. ¶ 41; Brennan Ctr., 331 F. Supp. 3d at 87 (describing the

adequacy of an additional search of FBI field office files);

Nolen, 146 F. Supp. 3d at 95 (“[A]n agency is not obliged to

look beyond the four corners of the request for leads to the

location of responsive documents.”) (quotation marks omitted).

     Finally, the plaintiff’s argument that there is an

inadequate explanation about the scope of HSI’s paper file

search has no merit in light of the description of the

exhaustive search given in the Fuentes Declaration. The Fuentes

Declaration describes a search for paper files in the HSI New

York Field Office that was carried out by multiple Special

Agents, one during the initial paper search and one during the

paper search in the context of the litigation review, each with

detailed knowledge of the manner in which the office maintains

its files. Fuentes Decl. ¶¶ 41-43. This paper-records search,

                                   25
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 26 of 39



which proceeded in multiple stages as the Government gained new

insights into the types of records that were most responsive to

the plaintiff’s FOIA request, was plainly adequate.

     Based on the Fuentes Declarations, both the public

declarations and the declaration submitted ex parte for in

camera review, the Government has carried its burden on summary

judgment of demonstrating that the searches carried out by ERO

and HSI were adequate and reasonably calculated to respond to

the plaintiff’s request. See Adamowicz, 552 F. Supp. 2d at 362

(affirming the adequacy of the agency’s search based on the

specificity of the agency declaration). 12

                                     B.

     The Government has also demonstrated that FOIA Exemptions

7(E) and 7(F) were properly applied to the 81 pages of

responsive HSI paper records.

     Courts will decide questions about FOIA Exemptions on a

motion for summary judgment and the factual basis for an

agency’s withholding may be supported by declarations by agency

personnel. See Carney, 19 F.3d at 812. “Affidavits or

declarations . . . giving reasonably detailed explanations why

any withheld documents fall within an exemption are sufficient

to sustain the agency’s burden.” Id. (footnote omitted). “[A]n


12In addition to the reasoning set out in this section, the Court also sets
out further bases in the ex parte opinion filed under seal for why the
Government’s search in this case was adequate.

                                     26
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 27 of 39



agency’s justification for invoking a FOIA exemption is

sufficient if it appears logical or plausible.” Wilner, 592 F.3d

at 73 (citation and internal quotation marks omitted). Thus,

“[s]ummary judgment is proper in a FOIA case where affidavits

give ‘reasonably detailed explanations why any withheld

documents fall within an exemption,’ and show that the withheld

information logically falls within the claimed exemption.’”

Conti, 2014 WL 1274517, at *13 (quoting Carney, 19 F.3d at 812 &

Halpern v. F.B.I., 181 F.3d 279, 291 (2d Cir. 1999)).

                                   1.

     In order to invoke either Exemption 7(E) or Exemption 7(F),

the Government must make a “threshold showing ‘that the

materials be records or information compiled for law enforcement

purposes.’” Brennan Ctr., 331 F. Supp. 3d at 97 (quoting John

Doe Agency v. John Doe Corp., 493 U.S. 146, 148 (1989)). “To

show that particular documents qualify as ‘records or

information compiled for law enforcement purposes,’ an agency

must establish a rational nexus between the agency’s activity in

compiling the documents and ‘its law enforcement duties.’” Id.

(quoting Keys v. Dep’t of Justice, 830 F.2d 337, 340 (D.C. Cir.

1987)).

     In this case, the Government has met its threshold burden

necessary to invoke both Exemption 7(E) and Exemption 7(F) that

the 81 pages were “compiled for law enforcement purposes.” ICE

                                   27
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 28 of 39



acts pursuant to the Immigration and Nationality Act to

administer and enforce the immigration laws and naturalization

of aliens. Fuentes Decl. ¶ 48 (citing 8 U.S.C. § 1103). Further,

ERO oversees programs and operations to identify removable

individuals, detain them when necessary, and remove them from

the United States, while HSI investigates domestic and

international activities that arise from the illegal movement

and peoples and goods into, within, and out of the United

States. Id. ¶ 49. These agencies are clearly law enforcement

agencies within the meaning of Exemption 7(E) and 7(F) under the

broad definition of “law enforcement” used at the threshold

inquiry. See Brennan Ctr., 331 F. Supp. 3d at 97-98 (collecting

cases).

     Moreover, the Government has established that the 81 pages

in question have a rational nexus with the agencies’ law

enforcement activities because they contain sensitive

information and personally identifiable information [PII] of ICE

employees and third parties engaged in law enforcement

activities. The plaintiff’s own requests make clear that he, in

order to establish his claim for asylum in removal proceedings,

seeks documents and information concerning the plaintiff’s

interactions with ICE and HSI. Plainly, any documents responsive

to that request would concern the law enforcement activities of

ICE, ERO, and HSI.

                                   28
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 29 of 39



                                   2.

     The Government has established that it properly applied

FOIA Exemption 7(E) to the 81 pages of paper records from the

HSI search.

     FOIA Exemption 7(E) exempts from disclosure:

     Records or information compiled for law enforcement
     purposes, but only to the extent that the production
     of such law enforcement records or information . . .
     (E) would disclose techniques and procedures for law
     enforcement investigations or prosecutions, or would
     disclose guidelines for law enforcement investigations
     or prosecutions if such disclosure could reasonably be
     expected to risk circumvention of the law . . . .

5 U.S.C. § 552(b)(7)(E).

     The Court of Appeals for the Second Circuit has interpreted

this exemption to cover two categories of information, one in

which disclosure would disclose “techniques and procedures,” or

“how law enforcement officials go about investigating a crime,”

and the other in which disclosure would disclose “guidelines”

for law enforcement investigations, or how the agency allocates

resources in planning future policy or conduct. See Allard K.

Lowenstein Int’l Human Rights Project v. Dep’t of Homeland Sec.,

626 F.3d 678, 682 (2d Cir. 2010). “Discussion of law enforcement

techniques and procedures is categorically exempt from FOIA

disclosure, ‘without need for demonstration of harm.’” Iraqi

Refugee Assistance Project v. Dep’t of Homeland Sec., No. 12-cv-




                                   29
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 30 of 39



3461, 2017 WL 1155898, at *5 (S.D.N.Y. Mar. 27, 2017) (quoting

Allard K. Lowenstein, 626 F.3d at 681).

     The public Vaughn index states that information from the 81

pages was withheld pursuant to Exemption 7(E) because the “pages

consist of law enforcement sensitive information and PII of ICE

employees and other third parties.” Fuentes Decl., Ex. 1, at 8,

11. The Vaughn index states that the exemption was “applied to

law enforcement sensitive information, the release of which

could reveal techniques and/or procedures for law enforcement

investigations or prosecutions, or disclose guidelines for law

enforcement investigations or prosecutions which could

reasonably be expected to risk circumvention of the law. The

redacted portions of the handbook reveal law enforcement

sensitive techniques, procedures, and guidelines that are not

well known. 13 Disclosure of this information could reasonably be

expected to jeopardize ongoing ICE investigations and operations

and assist those seeking to violate or circumvent the law.” Id.

The Fuentes Declaration further states that ICE applied this

Exemption “to protect from disclosure other law enforcement

sensitive information such as subject identification codes, law


13The plaintiff raised a question during this litigation as to the use of the
word “handbook” in the Vaughn index, noting that a handbook would not seem
responsive to the plaintiff’s request. The Government responded that the use
of the word “handbook” was a typographical error and that the sentence should
read: “The redacted portions of these pages reveal law enforcement sensitive
techniques, procedures, and guidelines that are not well-known.” Fuentes
Supp. Decl. ¶ 7 (emphasis added).

                                     30
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 31 of 39



enforcement event numbers, law enforcement case numbers and

categories, FBI numbers, and URLs for internal law enforcement

database web addressed.” Fuentes Decl. ¶ 64.

     Courts frequently find that the kind of information

discussed in the Vaughn index and the Fuentes Declarations,

personally identifiable information pertaining to Government

agents and third parties as well as case event codes and URLs of

internal law enforcement databases, is properly withheld under

Exemption 7(E). See Rojas-Vega v. Immigration & Customs Enf’t,

302 F. Supp. 3d 300, 310-11 (D.D.C. 2018) (affirming use of

Exemption 7(E) by ICE to withhold “internal URLs, case numbers,

case categories, subject identification numbers, and internal

identifying codes and departure statuses.”); Bishop v. Dep’t of

Homeland Sec., 45 F. Supp. 3d 380, 388-89 (S.D.N.Y. 2014)

(affirming use of Exemption 7(E) to withhold codes returned from

agency database searches and collecting cases); DiGirolamo, 2017

WL 4382097, at *5 (affirming the invocation of Exemption 7(E) to

withhold DEA identifiers, which were used in the context of the

internal system of developing criminal activity information and

intelligence). The manner by which the law enforcement agencies

in this case label cases, access databases, and maintain

information regarding cases in general falls within FOIA

Exemption 7(E) for “law enforcement technique and procedures.”

See Rojas-Vega, 302 F. Supp. 3d at 310-11. The documents

                                   31
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 32 of 39



responsive to the plaintiff’s request pertain directly to HSI’s

enforcement of the immigration laws and fall within Exemption

7(E). See Iraqi Refugee Assistance Project, 2017 WL 1155898, at

*5.

      Therefore, the Government properly applied Exemption 7(E)

to the 81 pages at issue. 14

                                     3.

      The Government also properly applied FOIA Exemption 7(F) to

the 81 pages.

      FOIA Exemption 7(F) exempts from disclosure “records or

information compiled for law enforcement purposes, but only to

the extent that the production of such law enforcement records

or information . . . (F) could reasonably be expected to

endanger the life or physical safety of any individual[.]” 5

U.S.C. § 552(b)(7)(F).

      FOIA Exemption 7(F) requires an agency to identify at least

one individual whose life or physical safety would be in danger

with “reasonable specificity.” See N.Y. Times Co. v. U.S. Secret

Serv., No. 17-cv-1885, 2018 WL 722420, at *9 (S.D.N.Y. Feb. 5,

2018) (quoting Am. Civil Liberties Union v. Dep’t of Def., 543


14The Court also sets out bases for withholding under this Exemption in the
ex parte opinion issued under seal that rely on the ex parte and in camera
Declaration and Vaughn index submitted by the Government. Reliance on those
submissions is appropriate in this case where the public disclosure of the in
camera submissions would reveal the kind of information that is shielded by
Exemption 7(E) itself. See Elec. Privacy Info. Ctr. v. Drug Enf’t Admin., 401
F. Supp. 3d 37, 44-45 (D.D.C. 2019).

                                     32
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 33 of 39



F.3d 59, 71 (2d Cir. 2008), judgment vacated on other grounds,

558 U.S. 1042 (2009)). The agency need not name the individual

or individuals whose safety is endangered, but must provide a

description with “reasonable specificity.” Id. at *9-10. An

agency’s burden to prove that disclosure would result in the

endangerment of life or physical safety is “a low one.” Id. at

*10. Courts have upheld an agency’s invocation of Exemption 7(F)

to withhold identifying information of federal employees and

other third parties. See DiGirolamo, 2017 WL 4382097, at *5

(affirming an agency’s withholding under Exemption 7(F) of

“identifying information of DEA law enforcement personnel, DEA

Special Agents (and supervisors), other law enforcement

personnel, and confidential sources.”); Garcia v. Dep’t of

Justice, Office of Info. & Privacy, 181 F. Supp. 2d 356, 378

(S.D.N.Y. 2002) (affirming an agency’s withholding under

Exemption 7(F) of the identities of individuals who were FBI

agents conducting an investigation as well as third parties who

provided information to the FBI).

     The public Vaughn index states that the 81 pages “consist

of law enforcement sensitive information and PII of ICE

employees and other third parties.” Fuentes Decl., Ex. A, at 9,

11. The Vaughn index states that Exemption 7(F) was applied “to

law enforcement sensitive information throughout these pages,

the disclosure of which could reasonably be expected to endanger

                                   33
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 34 of 39



the life or physical safety of numerous individuals.” Id. at 9,

12.

      The Government’s assessment that disclosure of the 81 pages

would result in danger to ICE employees and third parties is

entitled to deference in this matter. See Garcia, 181 F. Supp.

2d at 378. This exemption is appropriate in this case where

disclosure of identifying information would put the life and

physical safety of law enforcement agents and other third

parties in danger. See id.; DiGirolamo, 2017 WL 4382097, at *5

(affirming withholding under Exemption 7(F) identifying

information of DEA law enforcement personnel, DEA special

agents, and confidential sources). The Government has met its

“low” burden under Exemption 7(F) of establishing that

disclosure of the information in the 81 pages “could reasonably

be expected to endanger the life or physical safety” of the ICE

agents and other third parties referred to in the 81 pages,

which the Government asserts were compiled for the purpose of

carrying out the law enforcement activities of HSI. See N.Y.

Times Co., 2018 WL 722420, at *10 (quoting 5 U.S.C.

§ 552(b)(7)(F)).

      Therefore, the Government properly applied FOIA Exemption

7(F) to the 81 pages. 15


15The Court also sets out bases for withholding under this Exemption in the
ex parte opinion issued under seal that rely on the ex parte and in camera
Declaration and Vaughn index submitted by the Government. Reliance on those

                                     34
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 35 of 39



                                     D.

     The defendants have demonstrated sufficiently that they

made reasonable efforts to segregate exempt information from

non-exempt information and that the result of these efforts was

that the 81 pages have been redacted in full except for certain

dates contained in the 81 pages.

     FOIA requires that “[a]ny reasonably segregable portion of

a record shall be provided to any person requesting such record

after deletion of the portions which are exempt under this

subsection.” 5 U.S.C. § 552(b). A “district court must make

specific findings of segregability regarding the documents to be

withheld.” Color of Change v. Dep’t of Homeland Sec., 325 F.

Supp. 3d 447, 455 (S.D.N.Y. 2018) (internal quotation marks

omitted) (quoting Sussman v. U.S. Marshals Service, 494 F.3d

1106, 1116 (D.C. Cir. 2007)). However, the plaintiff is not

entitled to disclosure if disclosure would produce only a “few

nuggets of non-intertwined, ‘reasonably segregable’”

information. See Lead Indus. Ass’n, Inc. v. Occupational &

Health Safety Admin., 610 F.2d 70, 88 (2d Cir. 1970) (Friendly,

C.J.); see also Am. Civil Liberties Union v. Dep’t of Justice,

252 F. Supp. 3d 217, 227-28 (S.D.N.Y. 2017) (collecting cases).



submissions is appropriate in this case where the public disclosure of the in
camera submissions would reveal the kind of information that is shielded by
Exemption 7(F) itself. See Elec. Privacy Info. Ctr., 401 F. Supp. 3d at 44-
45.

                                     35
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 36 of 39



     In this case, the Fuentes Declaration states that ICE

originally conducted a line-by-line review to identify any

portions of documents that could be segregated from exempt

portions and disclosed and non-exempt portions. Fuentes Decl.

¶ 68. In addition, ICE conducted a subsequent review of the 81

pages for segregability and concluded that certain dates in the

81 pages that were originally deemed non-segregable could be

segregated and produced to the plaintiff. The plaintiff has not

provided a basis to defeat the presumption of good faith owed to

the Government’s declarations on the issue of segregability. See

Am. Civil Liberties Union, 252 F. Supp. 3d at 229; Conti, 2014

WL 1274517, at *26 (finding persuasive DHS’s declaration that it

withheld material and disclosed all non-exempt information that

reasonably could be segregated).

     The fact that the Government determined in its post-

argument re-review of the 81 pages that certain dates were

segregable further bolsters the Government’s declarations with

respect to segregability throughout this litigation because it

demonstrates that the Government has, in good faith, been

willing to conduct further reviews at the request of the

plaintiff and the Court. Cf. Flores, 391 F. Supp. 3d at 363

(finding that continued production of documents throughout a

search bolstered the Government’s showing as to the adequacy of

the search).

                                   36
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 37 of 39



     The plaintiff argues that he has an interest in the

documents even in a highly redacted form, such as a document

that contained simply titles, dates, and the plaintiff’s name.

In response to that argument made in the plaintiff’s papers and

at oral argument, the Government has now produced the documents

to the plaintiff with the dates. The Government determined that

only the dates were reasonably segregable and that the

production of any more information would result in the

production of personally identifiable information of ICE agents

and other third parties, including any references to the

plaintiff himself, that is properly exempted in this case

pursuant to Exemptions 7(E) and 7(F). It would defeat the

claimed exemptions that the Government properly invoked in this

case were the Court to order the Government to release further

information beyond the dates that have been produced to the

plaintiff. The withheld information, consisting of personally

identifiable information relating to persons involved in law

enforcement activities as well as techniques by which HSI

engages in law enforcement, is properly withheld under

Exemptions 7(E) and 7(F).

     Based on the public Fuentes Declarations, the ex parte and

in camera Fuentes Declaration, and the Government’s post-

argument representation as to segregability, all of which carry

a presumption of good faith that the plaintiff has not rebutted,

                                   37
      Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 38 of 39



the Government has carried its burden to show that the 81 pages

were properly redacted in full except for the dates that have

now been produced to the plaintiff. To the extent that there may

be bits of non-exempt information in the 81 pages, the

Government has demonstrated sufficiently in its declarations

that such information is either inextricably intertwined with

the exempt information or are the kinds of “nuggets” to which

the plaintiff is not entitled. 16

     The Government’s motion for summary judgment is therefore

granted in full. The plaintiff’s motion for summary judgment is

denied.



                                CONCLUSION

     The Court has considered all the arguments of the parties

in this opinion and in the companion opinion issued ex parte and

filed under seal. To the extent not specifically discussed, the

arguments are either moot or without merit. The plaintiff’s

motion for summary judgment and to strike the in camera and ex

parte submissions in this case are denied. The Government’s

motion for summary judgment is granted. The Clerk is directed to

enter judgment for the Government dismissing the complaint and




16The Court will consider the ex parte and in camera submissions to
supplement the Fuentes Declaration on the question of segregability.

                                     38
     Case 1:19-cv-02911-JGK Document 59 Filed 07/29/20 Page 39 of 39



against the plaintiff. The Clerk is also directed to close all

pending motions and to close this case.

SO ORDERED.

Dated:    New York, New York
          July 29, 2020                   ____/s/ John G. Koeltl ___
                                               John G. Koeltl
                                        United States District Judge




                                   39
